IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allentown Patriots, Inc., a/k/a        :   CASES CONSOLIDATED
Allentown Patriots of Allentown, PA    :
                                       :
            v.                         :   No. 1464 C.D. 2016
                                       :
City of Allentown and                  :
Edward J. Pawlowski, in                :
his official capacity as the           :
Mayor of the City of Allentown,        :
                      Appellants       :

Allentown Patriots, Inc., a/k/a      :
Allentown Patriots of Allentown, PA, :
                      Appellants     :
                                     :
             v.                      :     No. 1511 C.D. 2016
                                     :
City of Allentown and                :
Edward J. Pawlowski, in              :
his official capacity as the         :
Mayor of the City of Allentown       :

                                      ORDER

             NOW, July 11, 2017, having considered designated appellee Allentown

Patriots’ application for reargument and designated appellants’ answer in response

thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge